Citation Nr: 1700719	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  06-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic pulmonary disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was initially represented by The American Legion, but he most recently executed a VA Form 21-22 in March 2010 in favor of the Tennessee Department of Veterans' Affairs.

The Board remanded this claim in September 2010, January 2013, June 2014, and most recently in December 2015.  The claim has since returned for further appellate consideration.

The issue of entitlement to service connection for diabetes mellitus was raised by the record in an August 2008 VA treatment record, and has, on numerous occasions, been referred to the Agency of Original Jurisdiction (AOJ), but has not yet been adjudicated by the AOJ.  See e.g., June 2016 AMC memorandum.  Therefore, the Board does not have jurisdiction over it, and it is AGAIN REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is diagnosed with a current pulmonary disability.

2.  A medical expert determined that the Veteran's bronchitis episodes during active service were not chronic in nature.  

3.  There is no nexus between the Veteran's current pulmonary disability and his active service.


CONCLUSION OF LAW

The criteria to establish service connection for a chronic pulmonary disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided a May 2005 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, there has been extensive development done in this case, rendering any notice deficiency non-prejudicial.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  This case has been remanded several times since the Veteran filed his claim and the Veteran has been afforded numerous medical examinations and opinions.  Although previous opinions were determined to be inadequate, the Board, as will be discussed further below, finds a March 2016 Veterans Health Administration (VHA) opinion adequate to decide the claim and substantially complies with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Laws and Regulations - Service Connection

The Veteran asserts that he has a current pulmonary disability that began during active service.  

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2015).

As an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, because a pulmonary disability, to include chronic obstructive pulmonary disorder (COPD), is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a), the Board finds that Walker and the theory of continuity of symptomatology is inapplicable here.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 3.102.

III.  Analysis

The Veteran essentially asserts that he developed a pulmonary disability during active service and it never resolved.  See November 2005 VA Form 21-4138.

His medical records reflect that he is currently diagnosed with COPD.  See March 2016 VA examination report.  He therefore satisfies the first element of a service connection claim - a current disability.

His service treatment records (STRs) show that during active duty in November 1974 the Veteran was treated for bronchitis after having complained of a cough and chest pains for three months.  In addition, he reported sometimes coughing blood.  The STRs show other notations of coughing in January 1975, March 1975, and January 1976.  His January 1976 Report of Medical Examination completed upon separation from service reflects a normal clinical evaluation of the lungs.  On his Report of Medical History, also completed in January 1976, the Veteran denied having had asthma, shortness of breath, and chronic cough.  Notwithstanding the normal separation examination, he satisfies the second element of service connection - in-service incurrence, because there the STRs document a bronchitis diagnosis and other pulmonary complaints during active service.  

The record however does not support the third element, which is a nexus between the current disability and the in-service incurrence.  

During the course of this appeal, the Veteran was afforded a December 2010 VA "Respiratory Diseases" examination.  The examination report shows that the Veteran was diagnosed with obstructive lung disease and restrictive lung disease.  The examiner commented that the C-file has been received and with review of the evidence already stated, it is not likely that the current problems are associated secondary to active duty.  In addition, the examiner stated that if further evidence is found particularly during the 25 years of no records, the opinion can be changed.  The Board finds the December 2010 opinion inadequate to decide the claim because the examiner made no specific findings as to the relationship, if any, between the Veteran's in-service bronchitis and other respiratory symptoms and his diagnosed pulmonary disorders.  

Thereafter, pursuant to the Board's request, an August 2013 opinion from a VHA medical expert in pulmonology was incorporated into the record.  However, the physician who provided the VHA opinion recommended that the Veteran be afforded further pulmonary function testing and a chest computerized tomography study.  

Consequently, in June 2014, the Board remanded the matter for further development to include a VA pulmonology evaluation conducted by a physician to determine the nature and etiology of his claimed recurrent pulmonary disability.  While the AOJ did arrange for a VA examination to include the recommended pulmonary function testing, the physician who conducted the January 2015 examination and provided the requested medical opinion in a March 2015 report concluded: "Note that I am not a pulmonologist and informed appeals in Washington about this prior to exam[sic] and they asked me to perform exam and give my opinion."  Given the VA examiner's statement and the Board's prior specific request for an opinion from a medical expert in pulmonology, the Board finds the 2015 opinion inadequate to decide this claim.  

Pursuant to the Board's most recent remand, it requested, specifically from a board-certified pulmonologist, a medical opinion regarding the etiology of the Veteran's pulmonary disability.  

In a March 2016 letter, a VA physician had the opportunity to review the Veteran's claims file and determined that the Veteran's current pulmonary disability diagnosed as COPD, less likely than not had its onset during active service or is otherwise related to that service.  In so finding, the physician acknowledged the Veteran's episodes of coughing and colds during his two years of active service, but also noted a normal separation examination.  The physician also found significant that the Veteran was an active smoker during that time and explained that smoking is overwhelmingly the most common risk factor for chronic lung diseases, to include COPD.  The letter further noted that cigarette smoking is associated with an increased risk of several types of infections including bacterial pneumonias, influenza, and the "common cold."  The physician therefore provided the opinion that the Veteran was more likely predisposed to episodes of 'cold' and 'cough' because of his smoking.  The Board notes that service connection cannot be awarded for a pulmonary disability on this basis.  For claims filed after June 9, 1998, such as the claim considered here, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2015).

The physician also essentially indicated that the Veteran did not meet the clinical criteria of a chronic bronchitis diagnosis during service, which is defined as: three contiguous months of productive cough for at least two consecutive years.  Although the STRs document a three-month period of coughing in 1974, the physician was unable to see a similar pattern of coughing in the Veteran's 1975 STRs.  Thus, while the physician acknowledged the episodes of cough and cold during service, she described them as potentially self-limiting.  Given those self-limiting symptoms coupled with the Veteran's continued tobacco exposure, continued occupational exposures (grease and smoke), and lack of relevant records following discharge, the physician was ultimately unable to relate the Veteran's current COPD to his active service.  

On review, the Board finds that the March 2016 VHA opinion adequately addressed the etiology of the Veteran's pulmonary disorder.  The physician who provided the opinion identified herself as a physician specializing in pulmonology and critical care and serving as an assistant professor at the University of Arkansas Medical School.  Therefore, the AOJ at least substantially complied with the Board's remand request for an opinion by a board certified physician specializing in pulmonology.  The March 2016 VHA opinion is not only adequate, but highly probative as the medical expert physician had the benefit of reviewing the entire claims file and presented a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Notably, the Veteran has not submitted a medical opinion relating his current pulmonary disability to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ....")

The only opinion of record relating his current pulmonary disability to active service is the lay opinion of the Veteran.  He is competent to attest to what he observes or senses, such as coughing or difficulty breathing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion regarding the etiology of his current pulmonary disability.  COPD is an internal lung pathology and complex disability that is beyond his capacity for lay observation.  The etiology and development of his disability cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking his disability to service as he does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is competent to report his observable pulmonary symptoms, such as coughing, because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he does not have the appropriate medical training and expertise to offer an opinion on a complex medical matter such as when his pulmonary disability resolved or the ability to relate his current disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Rather, the medical evidence, specifically the highly probative March 2016 VHA opinion, is of greater evidentiary value regarding etiology.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

For these reasons, the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Service connection for a chronic pulmonary disability must therefore be denied.


ORDER

Service connection for a chronic pulmonary disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


